Detailed  Action
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 48-57, 60-61 and 64-80 are currently pending. Claims 60-61 are withdrawn as being drawn to nonelected inventions. Claims 48-57 and 64-80 are currently under examination. This office action is in response to the amendment filed on 11/15/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and  of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 55, 73, 76-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Concerning claim 55 and 73 the claims recite “a vinyl aromatic monomer” which is described applicants originally filed specification with enough description to indicated that applicant has possession of this 
Concerning claims 76-79 the claims recite that “the derivative polyamine is polyalkylene imine or alkoxylated polyvinylamine” which is not supported by the originally filed specification as polyalkylene imine is not indicated to be one of the derivative poly amine. Applicants specification indicates that the derivatized polyamine can be a derivatized polyalkylene imine (applicants specification pg 2 paragraph 2) but does not provide support for the indication of a nonderivatized polyalkylene imine. As such there not enough support to convey to one of ordinary skill in that art at the time of filling the use of a 
non derivatized polyalkylene imine. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 48-57 and 64-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 64-66 the claims recites “a derivative polyamine” which renders the claim indefinite as it is not clear what the boundaries of this component are. Is this an indication of a polyamine that is a derivative of another compound? Is this an indication of a derivatized polyamine?
Concerning claims 48-49, 51 and 56 the claims recite “the derivative polyalkylene imine or alkoxylated polyvinylamine” which renders the claims indefinite as there is no antecedent basis in claim 64 from which the claims depend.  
Claims 50, 52-55, 57, 67-80 are rejected as being dependent from a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 54 which depends from claim 64 indicates that the anionically stabilized copolymer is derived from 0% by weight to 5% by weight of one or more carboxylic acid-containing monomers however claim 64 explicitly gives that the polymer comprises greater than 0 to 5% by weight of carboxylic acid-containing monomers which is the same range as is claimed in claim 54. As such claim 54 does not further limit claim 64 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


6.	Claims 66 and 80 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Takarabe (US 5,705,560).
Concerning claim 66 Takarabe teaches an aqueous paint composition comprising a film forming latex polymer having anionic property, a water soluble or dispersible polymer formed from a monomer mixture containing at least 20 wt% of amine functional group containing monomer and a volatile base (abstract). 
In particular Takarabe teaches a composition that is made form 65.6 wt% of butyl acrylate 33.1 wt% of methyl methacrylate and 1.3 % of methacrylic acid which has a glass transition temperature of 0°C (column 15 lines 35-60 Table 7 sample 19) which is indicated to be used in a composition having poly oxazolidinyl ethyl methacrylate polymer in amount of 2 and 5 % by weight of the solids (column 16 lines 30-40 Table 8 Sample 19). This composition is indicated to be made by adding to the indicated emulsion polymer an aqueous ammonia solution and adding polyoxazolidinyl ethyl methacrylate (column 12 lines 10-20 column 15 lines 30-40). 
The poly oxazolidinyl ethylmethacrylate is indicated to be an example of  polymer made from a monomer having a structure of (column 6 lines 15-30)
 
    PNG
    media_image1.png
    79
    192
    media_image1.png
    Greyscale
. 
This polymer is indicated to be considered to be an amine containing polymer formed from least 20 weight % of amine functional group containing monomer (column 5 lines 30-40).  The poly 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.I.
As such this amine containing polymer would be considered to be a polyamine which has 100% of the nitrogen atoms undergo derivitization. 
This would indicate that the polymer of Takarabe teaches the claimed composition having the claimed polymer and the claimed amount of derivative polyamine. 

7.	Claims 66 and 80 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Matthews (US 2008-0171810 A1) as is evidenced by  Polymer database (Polymerdatabase.com, “Glass transition temperatures” Glass transition temperatures 2022 accessed on  02/24/2022 at http://polymerdatabase.com/polymer%20physics/Polymer%20Tg.html).
Concerning claim 66, 80 Mathews Teaches an aqueous composition which includes a polymer having a Tg of -30 or more and a polyfunctional amine and a volatile base (abstract). 
Matthews teaches a particular example of a polymer which is made from a total of 302.4 (256.6+45.8) methyl methacrylate 9.0 g of methacrylic acid and 588.6 (499.5+89.1) g of butyl acrylate in order to form a binder polymer (paragraph 0105). This would result in 65.4 % of butyl acrylate 33.6 % of methyl methacrylate and 1% of methacrylic acid present in the binder. 
f= wf1/Tg1 +wf2/Tg2+wf3/Tg3 where Tgf is the glass transition temperature of the final copolymer in kelvin, the wf values are the weight fractions of each monomer used and the numbered Tg values are the glass transition temperature of the homopolymer of each monomer in kelvin. 
Polymer database provides evidence that Poly butyl acrylate has a Tg of 220 k Polymethyl methacrylate has a Tg of 378 K and poly methacrylic acid has a Tg of 501 k (Polymer database  pg 1 and pg 4). 
As such the polymer which is indicated by Matthews would have a Tg of 258.825 K or  -14.324 °C.  This is within the claimed range of the Tg of the anionically stabilized copolymer. 
Matthews further teaches that this polymer is an anionically stabilized emulsion polymer due to the presence of the carboxylic acid monomers (paragraph 0042) and teaches that volatile base is added to the binder before the polyfunctional amine (paragraph 0076). The polyfunctional amines are indicated to comprise amine functional polymers and can include those of polymers such as N-(meth)acryloxyalkyl-oxazolidines , dimethylaminoethyl (meth)acrylate and polymers such as poly(ethyleneimine) (paragraph 0078). The amount of the polyfunctional amine is indicated to be present in an amount of preferably 0.5 to 2.0 wt% based on the weight of  binder aqueous dispersion (paragraph 0079) which is indicated to have a solids content of 30 wt% or more and up to 50 wt% of the binder polymer(paragraph 0075). This would indicate that the polyfunctional amine is present in an amount of which is greater than 0 but less than 5 wt% based on the dry weight of the anionically stabilized polymer. 

The poly oxazolidinyl ethyl methacrylate would be considered to be a derivative polymer amine as it has the same structure of a polyamine that is made and then derivatized. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.I.
As such this amine containing polymer would be considered to be a polyamine which has 100% of the nitrogen atoms undergo derivitization. 
As such the exemplary composition of Matthews would teach each of the claimed components present in the claimed amounts and as such would teach the claimed aqueous composition. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 79 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 2008-0171810 A1) as is evidenced by Polymer database (Polymerdatabase.com, “Glass transition temperatures” Glass transition temperatures 2022 accessed on  02/24/2022 at http://polymerdatabase.com/polymer%20physics/Polymer%20Tg.html).
Concerning 79 Matthews as is evidenced by polymer database teaches the composition of claim 66 as is indicated above which includes a poly oxazolidinyl ethyl methacrylate polymer in the composition in the claimed amount. 
The polyfunctional amines used in the composition are indicated to comprise amine functional polymers and can include those of polymers such as those formed from N-(meth)acryloxyalkyl-oxazolidines , and polymers such as poly(ethyleneimine) (paragraph 0078).  As such the poly oxazolidinyl ethyl methacrylate and polyethyleneimine are substantially equivalent and interchangeable with one another. 
Polyethylene imine polymers are made by a polymerization process and as such polyethyleneimine polymer  would be considered to have a structure that meets the definition of the derivative polyamine as the addition of an additional ethyleneiminde group to an already formed polyethyleneimine, as would be found in the polymerization of polyethylene imine, would involve covalently modifying nitrogen atom to remove one or hydrogen atoms of primary amine groups at the end of the polyethyleneimine polymer and replace it with an additional repeat unit which is not  hydrogen moiety. As such this polyethyleneimine polymer would be considered to be a derivative polyamine which would have a nitrogen derivation that is greater than 35 % nitrogen derivation as only the terminal groups of the polyethylene imine are underivativized which even for a two group long polyethylene would give a nitrogen derivation of 50 % indicating that as the length of polyethylene imine increases this would result in a higher nitrogen derivation. 
because Matthews teaches that the polyethyleneimine polymer is substantially equivalent and interchangeable with the polyamine polymer in the exemplary composition. 
9.	Claims 64, 52-53, 57, 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takarabe (US 5,705,560).
Concerning claim 64, 75 Takarabe teaches an aqueous composition comprising a latex polymer having anionic properties, a water soluble or water dispersible polymer formed form a monomer mixture containing an amine functional group containing monomer and a volatile base (column 2 lines 10-25).  The latex polymer is indicated to most commonly have the anionic properties of the latex be formed by using a surface active agent or a dispersing agent as a stabilizer during the emulsion polymerization process and is referred to as an anionically stabilized (column 4 lines 5-15).  The latex polymer is indicated to have a glass transition temperature that is preferably from -40 to about 5°C (column 3 lines 60-65) which greatly overlaps with the claimed range of -50 to 0 °C. None of the monomers indicated to be used in the latex polymer (Column 4 lines 45-68 and column 5 lines 1-15) have any phosphorus containing monomers.  The amine containing polymer is indicated to include at least 20 wt% of amine functional group containing monomer (column 5 lines 30-40) the monomer of which includes aminioalkylvinyl ethers or sulfides where the nitrogen atom may be a primary, secondary or tertiary amine specific examples of which include N-monomethylb-aminoethyl vinyl ether, N-monoethyl-b-amino ethylvinyl ether, N-monobutyl-b-aminoethylvinyl ether, N-monomethyl-3-aminopropyl vinyl ether (Column 5 lines 40-55).  Other monomer groups include  acrylamide or esters of acrylic acid  and include primary secondary or tertiary amine groups (Column 5 lines 5568 and column 6 lines 1-15), examples of which include dimethyl aminoethyl acrylate, N(monomethyl 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Takarabe further teaches exemplary compositions where the polyamine polymer is made of monomer units of oxazolidinyl ethyl methacrylate (column 12 lines 10-20), which have no other amine group present and as such would be considered to be a 100% derivatized amine.  In general the amount of the amine polymer is indicated to be preferably form 1-8 wt% of the anionic latex polymer and the amine containing polymer (column 9 lines 15-20) which would provide at least a greatly overlapping range with the claimed range of the derived polyamine that is with the claimed range of from greater than 0 to 8 wt% of the anionic latex polymer.  It should be noted that 8% of the composition of Takarabe would correspond to about 8.7 wt% by the claimed indication of the polyamine in view of the anionically stabilized polymer. As such 91.95 % of the range of Takarabe is within the claimed range which would provide enough specificity in order to consider this limitation to be anticipated by Takarabe. 
Takarabe further teaches a composition of example 1 that comprises a anionic latex that is made up of 2-ethylhexyl acrylate, Butyl methacrylate, methyl methacryate, and methacrylic acid (column 11 lines 30-55) with a total of 9238.6 g of the monomer components and 98.7 % of which are (meth)acrylate monomers  and 1.3 wt% of which is a carboxylic acid monomer. This anionicly stabilized 
The latex polymer in general is further indicated to include 1-70 weight % of butyl methacrylate and 93-22 wt% of ethylhexyl acrylate (column 5 lines 1-10).  This gives an amount of other monomers in the copolymer of from 73 to 0 wt %.  The latex polymer is indicated to include only a small amount of acidic group such as that incorporated by (meth)acrylic acid (column 4 lines 30-40).  The small amount of acid monomer in the examples provided ranges from 1.3 to 2 wt % (Column 11 lines 35-45 column 15 lines 40-68).  The latex polymers are also indicated to possibly include butyl acrylate (column 4 lines 45-65).  Butyl acrylate is very structurally similar to butyl methacrylate and the use of either monomer as an alternative is known in the art as butyl (meth)acrylate.  As such the butyl acrylate and butyl methacrylate monomers would be considered to be substantially equivalent and interchangeable with one another.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use butyl acrylate in place of butyl methacrylate because the monomers are substantially equivalent and interchangeable.    
Takarabe further teaches as is stated above that a copolymer is made from 2-ethylhexyl acrylate, butyl methacrylate, methyl methacrylate and methacrylic acid (column 11 lines 35-45).  It is well known in the art that the amount of a particular monomer in a copolymer will affect the properties of a polymer such as glass transition temperature.  Greater amounts of monomers such as ethylhexyl 
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amounts of Ethyl hexyl acrylate butyl acrylate methyl methacrylate and methacrylic acid in the ranges taught by Takarabe for the purpose of tailoring the properties of the copolymer such as Tg. 
Concerning claim 52-53 Takarabe teaches as is indicated above a polymer which comprises monomers of 2-ethylhexyl acrylate, butyl methacrylate, methyl methacrylate and methacrylic acid (column 11 lines 35-45) where the methacrylic acid is present in a small amount in the examples is provided in a range from 1.3 to 2 wt % (Column 11 lines 35-45 column 15 lines 40-68).  As such the other monomers would make up rest of the polymer indicating above 90 % by weight of the polymer. 
The latex polymers are also indicated to possibly include butyl acrylate (column 4 lines 45-65).  Butyl acrylate is very structurally similar to butyl methacrylate and the use of either monomer as an alternative is known in the art as butyl (meth)acrylate.  As such the butyl acrylate and butyl methacrylate monomers would be considered to be substantially equivalent and interchangeable with one another. 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to use butyl acrylate in place of butyl methacrylate to give the claimed polyemr ahvint he claimed 90% or more by weight of one or moreh (meth)acrylate monomer where the one or more (meth)acrylate monomers are selected from a combination of methyl methacrylate butyl acrylate 2-ethylhexylacyrlate a because the monomers are substantially equivalent and interchangeable.    
Concerning claim 57 Takarabe further teaches that the copolymer has a Tg which is preferably from -40 to about 5°C (column 3 lines 60-65) which overlapps with the claimed range. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed Tg because Takarabe teaches an overlapping range with the claimed range. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 48-57, 64-66, 75-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,14 and 16 of U.S. Patent No.  10,465,086 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Concerning claim 64, 75-77  the patent teaches an aqueous composition comprising (a) anionically stabilized polymer derived from greater than 65% by weight of one or more (meth)Acrylate monomers having a Tg of between -50 and 0 °C and comprises from 10-15% by weight of methyl methacrylate, 50-70% by weight of  butyl acrylate, 15-30% by weight of ethylhexylacrylate Greater than 0 to 5% by weight of carboxylic acid containing monomer 0-5% of acrylamide, 0-5% of  acetoacetoxy monomers,  and does not include a phosphorous containing monomer. The composition further includes (b) from 0 to 5 % by weight based on the dry weight of the anionically stabilized polymer derivatized polyalkylene imine or alkoxylated polyvinyl amine having a degree of nitrogen derivatization of at least 40% and (c) a volatile base (claim 1).
Concerning claim 48 the patent teaches that there is a derivative polyalkylene imine or alkoxylated polyvinyl amine  having a nitrogen derivation of from 70-90% (claim 2)
Concerning claim 49 the patent teaches that the derivatized polyalkylene imine or alkoxylated polyvinyl amine comprises alkoxylated polyethylene imine (Claim 3). 
Concerning claim 50 the patent teaches that  the composition includes alkoxylated polyvinyl amine (claim 4). 
Concerning claim 51 the composition is indicated to have the derivatized polyalkylene imine or alkoxylated polyvinyl amine present in an amount of between 0.1 % and 5% by weight (claim 5). 
Concerning claim 52 the patent teaches that the anionically stabilized copolymer has greater than 90% by weight of one or more (meth)acrylate  monomers (claim 6). 
Concerning claim 53 the patent teaches that the (meth)acrylate monomer are selected form methyl methacrylate butyl acrylate 2-ethylhexyl acrylate and combinations thereof (claim 7)
Concerning claim 54 the patent teaches from greater than 0 to 5% by weight of one or more carboxylic acid containing monomers (claim 8)
Concerning claim 55 the patent teaches that the anionically stabilized copolymer is derived from greater than 0 to 35% by weight of one or more additional ethylenically unsaturated monomer which include a vinyl aromatic monomer (claim 9).  This provides an overlapping range with the claimed range of 10 to 30 wt% and as such renders the claim obvious to one of ordinary skill in the art. 
Concerning claim 56 the patent teaches that the composition is indicated to have the derivatized polyalkylene imine or alkoxylated polyvinyl amine present in an amount of between 0.05 % and 5% by weight (claim 12). 
Concerning claim 57 the patent teaches that the anionically stabilized copolymer has a Tg of from -50 to 0 °C (claim 1). This provides an overlapping range with the claimed range of from -50 to -10 °C and as such would render the claim obvious to one of ordinary skill in the art at the time of filling. 
Concerning claim 65-66 78-80 the patent teaches an aqueous composition comprising (a) anionically stabilized polymer derived from greater than 65% by weight of one or more (meth)Acrylate . 
Allowable Subject Matter
11.	Claim 67-74 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teaches or suggests the claimed combination of monomers when used together with the other indicated components. 

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 48-57 and 64-80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant indicates that newly presented independent claims 64-66 have some of the limitations of allowable claims. However these claims do not have all of the limitations of the previously indicated allowable claims and as such the new rejections above are provided. Additionally applicant indicates 
Conclusion
13.	Claims 48-57 and 64-80 are rejected. No claims are currently allowable.  Claims 67-74 are allowable over the prior art of record but are rejected under 112 issues. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763